DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 5/2/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 10434703 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Julie Reed on 5/3/22.

The application has been amended as follows: 

Claim 1: An additive manufacturing process, comprising: creating an aerosol from a dry powder at a spray generator using a first flow of gas; charging the aerosol to produce a charged aerosol having a first charge; forming a blanket charge on a deposition surface having a second charge with an opposite polarity from the first charge; selectively removing regions of the blanket charge from the deposition surface, leaving charged regions on the deposition surface; and using one of either a second flow of gas or a vacuum to transporting the charged aerosol to the charged regions to form structures on the charged regions from the charged aerosol; and dispensing the aerosol onto the deposition surface such that the aerosol forms a part being manufactured on the charged regions of the deposition surface from layers of the aerosol.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Kumar. While Kumar disclosed forming a blanket charge on a surface then selectively removing regions of the blanket charge from the surface, Kumar does this on an intermediary surface where the multilayer, additively manufactured part is not produced. As the instant invention requires the formation of a part formed from more than a single layer of aerosol on the deposition surface, Kumar cannot be said anticipate or, in combination with the other references, render obvious the instant invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAND MELENDEZ whose telephone number is (571)270-0342. The examiner can normally be reached 9 AM- 6 PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARMAND MELENDEZ/Examiner, Art Unit 1742